EXHIBIT 10.1

 

PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This twelve (12) page AGREEMENT ("AGREEMENT") is made on this 20th day of
January, 2015 between DR. MALIREDDY S. REDDY ("DR. REDDY") whose address is c/o
ADFAC/IMAC, 1250 S Parker Road, Suite 203, Denver, CO 80231-7559, and GREENHOUSE
SOLUTIONS, INC. ("GREENHOUSE"), a Nevada corporation having a principal place of
business located at 16359 County Rd S, Fort Morgan, CO 80701, and whose Colorado
registered agent of record is Michael A. Littman, whose address is 7609 Ralston
Road, Arvada, CO 80002.

 

TABLE OF CONTENTS

 

RECITALS

 

Page 2

 

I. EFFECTIVE DATE

 

Page 2

 

II. DEFINITIONS

 

Page 2

 

III. LICENSE

 

Page 3

 

IV. CONSIDERATION, PAYMENTS AND REPORTS

 

Page 4

 

V. SPONSORED RESEARCH

 

Page 5

 

VI. PATENTS AND INVENTIONS

 

Page 6

 

VII. INFRINGEMENT BY THIRD PARTIES

 

Page 6

 

VIII. PATENT MARKING

 

Page 6

 

IX. INDEMNIFICATION

 

Page 7

 

X. USE OF DR. REDDY'S NAME

 

Page 7

 

XI. CONFIDENTIAL INFORMATION AND PUBLICATION

 

Page 7

 

XII. ASSIGNMENT

 

Page 8

 

XIII. TERMS AND TERMINATION

 

Page 8

 

XIV. WARRANTY: SUPERIOR-RIGHTS

 

Page 10

 

XV. GENERAL

 

Page 11

 

SIGNATURES

 

Page 12

 

 

 
Page 1


--------------------------------------------------------------------------------




 

RECITALS

 

A. DR. REDDY owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS related to
LICENSED SUBJECT MATTER.

 

B. DR. REDDY desires to have the LICENSED SUBJECT MATTER developed in the
LICENSED FIELD and used for the benefit of GREENHOUSE, DR. REDDY, and the
public.

 

C. GREENHOUSE wishes to obtain a license from DR. REDDY to practice LICENSED
SUBJECT MATTER.NOW, THEREFORE, in consideration of the mutual covenants and
premises herein contained, the parties agree as follows:

 

I. EFFECTIVE DATE

 

1.1 This AGREEMENT is effective as of the date written above ("EFFECTIVE DATE").

 

II. DEFINITIONS

 

As used in this AGREEMENT, the following terms have the meanings indicated:

 

2.1 AFFILIATE means any business entity more than 50% owned by GREENHOUSE, any
business entity which owns more than 50% of GREENHOUSE, or any business entity
that is more than 50% owned by a business entity that owns more than 50% of
GREENHOUSE.

 

2.2 LICENSED FIELD means the combination of cannabis with a probiotic, with the
reservation to DR. REDDY (due to prior grant to another) of the combination of
any ayurvedic drug with a probiotic, and with further reservation to DR. REDDY
of all combinations of a probiotic with any pharmaceutical drug not specifically
granted herein, i.e., other than cannibis.

 

2.3 LICENSED PRODUCTS means any product or service SOLD by GREENHOUSE comprising
LICENSED SUBJECT MATTER pursuant to this AGREEMENT.

 

2.4 LICENSED SUBJECT MATTER means inventions and discoveries covered by PATENT
RIGHTS or TECHNOLOGY RIGHTS within LICENSED FIELD.

 

2.5 LICENSED TERRITORY means the United States, India, China, and all other
countries of the world where DR. REDDY may now have or may subsequently acquire
LICENSED SUBJECT MATTER.

 

2.6 NET SALES means the gross revenues received by GREENHOUSE from the SALE of
LICENSED PRODUCTS less sales discounts actually granted, sales and/or use taxes
actually paid, import and/or export duties actually paid, outbound
transportation actually prepaid or allowed, and amounts actually allowed or
credited due to returns (not exceeding the original billing or invoice amount).

 

2.7 PATENT RIGHTS means DR. REDDY's rights in information or discoveries claimed
in invention disclosures, patents, and/or patent applications, whether domestic
or foreign, and all divisionals, continuations, continuations-in-part, reissues,
reexaminations or extensions thereof, and any letters patent that issue thereon
as defined in Exhibit I attached hereto.

 

 
Page 2


--------------------------------------------------------------------------------




 

2.8 SALE or SOLD means the transfer or disposition of a LICENSED PRODUCT for
value to a party other than GREENHOUSE or AFFILIATE.

 

2.9 TECHNOLOGY RIGHTS means DR. REDDY's rights in any technical information,
know-how, processes, procedures, compositions, devices, methods, formulae,
protocols, techniques, software, designs, drawings or data created by the
inventor listed in Exhibit I before the EFFECTIVE DATE which are not claimed in
PATENT RIGHTS but which are necessary for practicing PATENT RIGHTS.

 

III. LICENSE

 

3.1 DR. REDDY hereby grants to GREENHOUSE an exclusive license under LICENSED
SUBJECT MATTER to manufacture, have manufactured, use, import, offer to sell
and/or sell LICENSED PRODUCTS within LICENSED TERRITORY for use within LICENSED
FIELD and, subject to Section 4.6 herein, will extend to DR. REDDY's undivided
interest in any LICENSED SUBJECT MATTER developed during the term of this
AGREEMENT and jointly owned by DR. REDDY and GREENHOUSE. This grant is subject
to Sections 14.2 and 14.3 hereinbelow, the payment by GREENHOUSE to DR. REDDY of
all consideration as provided herein, the timely payment of all amounts due
under any related sponsored research agreement between DR. REDDY and GREENHOUSE
in effect during this AGREEMENT, and is further subject to the following rights
retained by DR. REDDY to:

 

(a) Publish the general scientific findings from research related to LICENSED
SUBJECT MATTER, subject to the terms of Article XI - Confidential Information
and Publication; and

 

(b) Use LICENSED SUBJECT MATTER for research, patient care, and other purposes.

 

3.2 GREENHOUSE may extend the license granted herein to any AFFILIATE provided
that the AFFILIATE consents in writing to be bound by this AGREEMENT to the same
extent as GREENHOUSE. GREENHOUSE agrees to deliver such contract to DR. REDDY
within 30 days of execution thereof.

 

3.3 GREENHOUSE may grant sublicenses under LICENSED SUBJECT MATTER consistent
with the terms of this AGREEMENT provided that GREENHOUSE is responsible for its
sublicensees relevant to this AGREEMENT, and for diligently collecting all
amounts due GREENHOUSE from sublicensees. If a sublicensee pursuant hereto
becomes bankrupt, insolvent or is placed in the hands of a receiver or trustee,
GREENHOUSE, to the extent allowed under applicable law and in a timely manner,
agrees to use its best reasonable efforts to collect all consideration owed to
GREENHOUSE and to have the sublicense agreement confirmed or rejected by a court
of proper jurisdiction.

 

 
Page 3


--------------------------------------------------------------------------------




 

3.4 GREENHOUSE must deliver to DR. REDDY a true and correct copy of each
sublicense granted by GREENHOUSE, and any modification or termination thereof,
within 30 days after execution, modification, or termination.

 

3.5 When this AGREEMENT is terminated, DR. REDDY agrees to accept as successors
to GREENHOUSE, existing sublicensees in good standing at the date of termination
provided that the sublicensees consent in writing to be bound by all of the
terms and conditions of this AGREEMENT.

 

3.6 GREENHOUSE agrees to use best efforts to exploit the LICENSED SUBJECT MATTER
and acknowledges that the continued term of this AGREEMENT is subject to meeting
the best efforts obligation.

 

IV. CONSIDERATION, PAYMENTS AND REPORTS

 

4.1 In consideration of rights granted by DR. REDDY to GREENHOUSE under this
AGREEMENT, GREENHOUSE agrees to pay DR. REDDY the following:

 

(a) All out-of-pocket expenses incurred by DR. REDDY, from EFFECTIVE DATE
forward, in filing, prosecuting, enforcing and maintaining PATENT RIGHTS, for so
long as, and in such countries as, this AGREEMENT remains in effect. DR. REDDY
will invoice GREENHOUSE within 30 days of the EFFECTIVE DATE for expenses
incurred as of that time and on a quarterly basis thereafter. The invoiced
amounts will be due and payable by GREENHOUSE within 30 days of invoice; and

 

(b) A nonrefundable license fee in the amount of seven million shares of the
common stock of GREENHOUSE, which stock currently is publically traded and
listed as a pink sheet security. This fee will not reduce the amount of any
other payment provided for in this ARTICLE IV, and is due and payable within 30
days after the AGREEMENT has been fully executed by all parties; and

 

(c) 50% of all consideration, other than research and development money,
received by GREENHOUSE from either (i) any sublicensee pursuant to Sections 3.3
and 3.4 herein above, or (ii) any assignee pursuant to Section 12.1 hereinbelow,
including but not limited to, royalties, upfront payments, marketing,
distribution, franchise, option, license, or documentation fees, bonus and
milestone payments and equity securities.

 

 
Page 4


--------------------------------------------------------------------------------




 

4.2 All such payments are payable within 30 days after March 31, June 30,
September 30, and December 31 of each year during the term of this AGREEMENT, at
which time GREENHOUSE will also deliver to DR. REDDY a true and accurate report,
giving such particulars of the business conducted by GREENHOUSE and its
sublicensees, if any exist, during the preceding three calendar months under
this AGREEMENT as necessary for DR. REDDY to determine whether GREENHOUSE is
using best efforts to exploit the LICENSED SUBJECT MATTER. This report will
include pertinent data, including, but not limited to:

 

(a) the total quantities of LICENSED PRODUCTS produced; and

 

(b) the total SALES.Simultaneously with the delivery of each such report,
GREENHOUSE agrees to pay DR. REDDY the amount due, if any, for the period of
such report. These reports are required even if no payments are due.

 

4.3 During the term of this AGREEMENT and for one year thereafter, GREENHOUSE
agrees to keep complete and accurate records of its and its sublicensees' SALES
and NET SALES of LICENSED PRODUCTS GREENHOUSE agrees to permit DR. REDDY or his
representatives, at DR. REDDY's expense, to periodically examine its books,
ledgers, and records during regular business hours for the purpose of and to the
extent necessary to verify any report required under this AGREEMENT.

 

4.4 Within 30 days of each anniversary of the EFFECTIVE DATE, GREENHOUSE will
deliver to DR. REDDY a written progress report as to GREENHOUSE's (and any
sublicensee's) efforts and accomplishments during the preceding year in
diligently commercializing LICENSED SUBJECT MATTER in the LICENSED TERRITORY and
GREENHOUSE's (and sublicensee s') commercialization plans for the upcoming year.

 

4.5 All amounts payable hereunder by GREENHOUSE will be paid in United States
funds without deductions for taxes, assessments, fees, or charges of any kind.
Checks are to be made payable to MALIREDDY S. REDDY and mailed to ADFAC/IMAC,
1250 S Parker Road, Suite 203, Denver, CO 80231-7559 by U.S. mail.

 

4.6 No payments due under this AGREEMENT will be reduced as the result of
co-ownership of LICENSED SUBJECT MATTER by DR. REDDY and another party,
including, but not limited to, GREENHOUSE.

 

V. SPONSORED RESEARCH

 

5.1 If GREENHOUSE desires to sponsor research for or related to the LICENSED
SUBJECT MATTER, and particularly where GREENHOUSE receives payments for
sponsored research pursuant to a sublicense under this AGREEMENT, GREENHOUSE (a)
will notify DR. REDDY in writing of all opportunities to conduct this sponsored
research (including clinical trials, if applicable), (b) will solicit research
and/or clinical proposals from DR. REDDY for this purpose, and (c) will give
good faith consideration to funding the proposals with DR. REDDY.

 

 
Page 5


--------------------------------------------------------------------------------




 

VI. PATENTS AND INVENTIONS

 

6.1 If after consultation with GREENHOUSE both parties agree that a new patent
application should be filed for LICENSED SUBJECT MATTER, DR. REDDY will prepare
and file appropriate patent applications, and GREENHOUSE will pay the cost of
searching, preparing, filing, prosecuting and maintaining same. If GREENHOUSE
notifies DR. REDDY that it does not intend to pay the cost of an application, or
if GREENHOUSE does not respond or make an effort to agree with DR. REDDY on the
disposition of rights of the subject invention, then DR. REDDY may file such
application at his own expense and GREENHOUSE will have no rights to such
invention. DR. REDDY will provide GREENHOUSE with a copy of the application for
which GREENHOUSE has paid the cost of filing, as well as copies of any documents
received or filed during prosecution thereof.

 

VII. INFRINGEMENT BY THIRD PARTIES

 

7.1 GREENHOUSE, at its expense, must enforce any patent exclusively licensed
hereunder in accordance with the provisions of section 3.1, against infringement
by third parties and is entitled to retain recovery from such enforcement.
GREENHOUSE agrees to pay DR. REDDY a 7% royalty on any monetary recovery if the
monetary recovery is for damages or a reasonable royalty in lieu thereof.
GREENHOUSE must notify DR. REDDY in writing of any potential infringement within
30 days of knowledge thereof. If GREENHOUSE does not file suit against a
substantial infringer within six months of knowledge thereof, then DR. REDDY
may, at his sole discretion, enforce any patent licensed hereunder on behalf of
himself and GREENHOUSE, with DR. REDDY retaining all recoveries from such
enforcement, and/or reduce the license granted hereunder to non-exclusive.

 

7.2 In any suit or dispute involving an infringer, the parties agree to
cooperate fully with each other. At the request and expense of the party
bringing suit, the other party will permit access during regular business hours,
to all relevant personnel, records, papers, information, samples, specimens, and
the like in its possession.

 

VIII. PATENT MARKING

 

8.1 GREENHOUSE agrees that all packaging containing individual LICENSED
PRODUCT(S), documentation therefor, and when possible for actual LICENSED
PRODUCT(S) SOLD by GREENHOUSE, AFFILIATES, and/or sublicensees of GREENHOUSE
will be permanently and legibly marked with the number of the applicable
patent(s) licensed hereunder in accordance with each country's patent laws,
including Title 35, United States Code.

 

 
Page 6


--------------------------------------------------------------------------------




 

IX. INDEMNIFICATION

 

9.1 GREENHOUSE agrees to hold harmless and indemnify DR. REDDY and his
employees, students, and agents from and against any claims, demands, or causes
of action whatsoever, costs of suit and reasonable attorney's fees, including
without limitation, those costs arising on account of any injury or death of
persons or damage to property caused by, or arising out of, or resulting from,
the exercise or practice of the rights granted hereunder by GREENHOUSE, its
officers, its AFFILIATES or their officers, employees, agents or
representatives.

 

X. USE OF DR. REDDY'S NAME

 

10.1 GREENHOUSE will not use the name of (or the name of any employee of) DR.
REDDY or any of DR. REDDY's business entities in any advertising, promotional or
sales literature on its Web site or for the purpose of raising capital without
the advance express written consent of DR. REDDY.

 

Notwithstanding the above, GREENHOUSE may use the name of (or name of employee
of) DR. REDDY in routine business correspondence, or as needed in appropriate
regulatory submissions without express written consent.

 

XI. CONFIDENTIAL INFORMATION AND PUBLICATION

 

11.1 DR. REDDY and GREENHOUSE each agree that all information contained in
documents marked "confidential" and forwarded to one by the other are to be (i)
received in strict confidence, (ii) used only for the purposes of this
AGREEMENT, and (iii) not disclosed by the recipient party (except as required by
law or court order), its agents or employees without the prior written consent
of the other party, except to the extent that the recipient party can establish
competent written proof that such information:

 

(a) was in the public domain at the time of disclosure; or

 

(b) later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns; or

 

(c) was lawfully disclosed to the recipient party by a third party having the
right to disclose it; or

 

(d) was already known by the recipient party at the time of disclosure; or

 

(e) was independently developed by the recipient without use of the other
party's confidential information; or

 

(f) is required by law or regulation to be disclosed.

 

 
Page 7


--------------------------------------------------------------------------------




 

11.2 Each party's obligation of confidence hereunder will be fulfilled by using
at least the same degree of care with the other party's confidential information
as it uses to protect its own confidential information, but always at least a
reasonable degree of care. This obligation will exist while this AGREEMENT is in
force and for a period of three years thereafter.

 

11.3 DR. REDDY reserves the right to publish the general scientific findings
from research related to LICENSED SUBJECT MATTER, with due regard to the
protection of GREENHOUSE's confidential information. DR. REDDY will submit the
manuscript of any proposed publication to GREENHOUSE at least 30 days before
publication, and GREENHOUSE shall have the right to review and comment upon the
publication in order to protect GREENHOUSE's confidential information. Upon
GREENHOUSE's request, publication may be delayed up to 60 additional days to
enable GREENHOUSE to secure adequate intellectual property protection of
GREENHOUSE's confidential information that would otherwise be affected by the
publication.

 

XII. ASSIGNMENT

 

12.1 Except in connection with the sale of substantially all of GREENHOUSE's
assets to a third party, this AGREEMENT may not be assigned by GREENHOUSE
without the prior written consent of DR. REDDY, which will not be unreasonably
withheld.

 

XIII. TERM AND TERMINATION

 

13.1 Subject to Sections 13.2, 13.3 and 13.4 hereinbelow, the term of this
AGREEMENT is from the EFFECTIVE DATE to the full end of the term or terms for
which PATENT RIGHTS have not expired, or if only TECHNOLOGY RIGHTS are licensed
and no PATENT RIGHTS are applicable, for a term of 15 years.

 

13.2 Any time after one year from the EFFECTIVE DATE, DR. REDDY has the right to
terminate this license in any national political jurisdiction within the
LICENSED TERRITORY if GREENHOUSE, within 90 days after receiving written notice
from DR. REDDY of the intended termination, fails to provide written evidence
satisfactory to DR. REDDY that GREENHOUSE or its sublicensee(s) has
commercialized or is actively and effectively attempting to commercialize a
licensed invention in such jurisdiction(s). The following definitions apply to
Section 13.2:

 

(a) "commercialize" means having SALES of LICENSED PRODUCTS incorporating PATENT
RIGHTS or incorporating TECHNOLOGY RIGHTS in such jurisdiction;

 

 
Page 8


--------------------------------------------------------------------------------




 

(b) "active attempts to commercialize" means having SALES of LICENSED PRODUCTS
or an effective, ongoing and active research, development, manufacturing,
marketing or sales program as appropriate, directed toward obtaining regulatory
approval, and/or production and/or SALES of LICENSED PRODUCTS incorporating
PATENT RIGHTS or incorporating TECHNOLOGY RIGHTS in any jurisdiction, and has
provided plans acceptable to DR. REDDY, in its sole discretion, to commercialize
licensed inventions in the jurisdiction(s) that DR. REDDY intends to terminate.

 

13.3 Subject to any rights herein which survive termination, this AGREEMENT will
earlier terminate in its entirety:

 

(a) automatically if GREENHOUSE becomes bankrupt or insolvent and/or if the
business of GREENHOUSE shall be placed in the hands of a receiver, assignee, or
trustee, whether by voluntary act of GREENHOUSE or otherwise; or

 

(b) upon 30 days written notice from DR. REDDY if GREENHOUSE breaches or
defaults on the payment or report obligations of ARTICLE IV, or use of name
obligations of ARTICLE X, unless, before the end of the 30-day period,
GREENHOUSE has cured the default or breach to DR. REDDY's satisfaction and so
notifies DR. REDDY, stating the manner of the cure; or

 

(c) upon 90 days written notice from DR. REDDY if GREENHOUSE breaches or
defaults on any other obligation under this AGREEMENT, unless, before the end of
the 90-day period, GREENHOUSE has cured the default or breach to DR. REDDY's
satisfaction and so notifies DR. REDDY, stating the manner of the cure; or

 

(d) at any time by mutual written agreement between GREENHOUSE and DR. REDDY,
upon 180 days written notice to all parties and subject to any terms herein
which survive termination; or

 

(e) if Section 13.2 is invoked.

 

13.4 Upon termination of this AGREEMENT:

 

(a) nothing herein will be construed to release either party of any obligation
matured prior to the effective date of the termination; and

 

(b) GREENHOUSE covenants and agrees to be bound by the provisions of Articles IX
(Indemnification), X (Use of DR. REDDY's Name) and XI (Confidential Information
and Publication) of this AGREEMENT; and

 

(c) GREENHOUSE may, after the effective date of the termination, sell all
LICENSED PRODUCTS and parts therefor that it has on hand at the date of
termination, if GREENHOUSE pays any amounts due pursuant to Article IV of this
AGREEMENT; and

 

 
Page 9


--------------------------------------------------------------------------------




 

(d) GREENHOUSE grants to DR. REDDY a nonexclusive royalty bearing license with
the right to sublicense others with respect to improvements made by GREENHOUSE
(including improvements licensed by GREENHOUSE from third parties) in the
LICENSED SUBJECT MATTER. GREENHOUSE and DR. REDDY agree to negotiate in good
faith the royalty rate for the nonexclusive license. DR. REDDY's right to
sublicense others hereunder is solely for the purpose of permitting others to
develop and commercialize the entire technology package.

 

XIV. WARRANTY: SUPERIOR-RIGHTS

 

14.1 Except for the rights, if any, of the Government of the United States of
America as set forth below, DR. REDDY represents and warrants his belief that
(a) he is the owner of the entire right, title, and interest in and to LICENSED
SUBJECT MATTER, (b) he has the sole right to grant licenses thereunder, and (c)
he has not knowingly granted licenses thereunder to any other entity that would
restrict rights granted hereunder except as stated herein.

 

14.2 GREENHOUSE understands that the LICENSED SUBJECT MATTER may have been
developed under a funding agreement with the Government of the United States of
America and, if so, that the Government may have certain rights relative
thereto. This AGREEMENT is explicitly made subject to the Government's rights
under any such agreement and any applicable law or regulation, including P.L.
96-517 as amended by P.L. 98-620. To the extent that there is a conflict between
any such agreement, applicable law or regulation and this AGREEMENT, the terms
of such Government agreement, applicable law or regulation shall prevail.

 

14.3 GREENHOUSE understands and agrees that DR. REDDY, by this AGREEMENT, makes
no representation as to the operability or fitness for any use, safety,
efficacy, approvablity by regulatory authorities, time and cost of development,
patentability, and/or breadth of the LICENSED SUBJECT MATTER. DR. REDDY, by this
AGREEMENT, also makes no representation as to whether any patent covered by
PATENT RIGHTS is valid or as to whether there are any patents now held, or which
will be held, by others or by DR. REDDY in the LICENSED FIELD, nor does DR.
REDDY make any representation that the inventions contained in PATENT RIGHTS do
not infringe any other patents now held or that will be held by others or by DR.
REDDY.

 

14.4 GREENHOUSE, by execution hereof, acknowledges, covenants and agrees that
GREENHOUSE has not been induced in any way by DR. REDDY or employees thereof to
enter into this AGREEMENT, and further warrants and represents that (a)
GREENHOUSE has conducted sufficient due diligence with respect to all items and
issues pertaining to this AGREEMENT; and (b) GREENHOUSE has adequate knowledge
and expertise, or has used knowledgeable and expert consultants, to adequately
conduct such due diligence, and agrees to accept all risks inherent herein.

 

 
Page 10


--------------------------------------------------------------------------------




 

XV. GENERAL

 

15.1 This AGREEMENT constitutes the entire and only agreement between the
parties for LICENSED SUBJECT MATTER and all other prior negotiations,
representations, agreements and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof will be made except by a
written document signed by both parties.

 

15.2 Any notice required by this AGREEMENT must be given by prepaid, first
class, certified mail, return receipt requested, and addressed in the case of
DR. REDDY to:

 

ADFAC/IMAC

1250 S Parker Road, Suite 203

Denver, CO 80231-7559

ATTENTION: Dr. Malireddy S. Reddy

 

or in the case of GREENHOUSE to:

____________________________________

____________________________________

____________________________________

____________________________________

ATTENTION: _________________________

 

or other addresses as may be given from time to time under the terms of this
notice provision.

 

15.3 In the event of DR. REDDY's death or incapacity, this AGREEMENT
presumptively inures to DR. REDDY's spouse, Syama M. Reddy. Under such
circumstance, GREENHOUSE may act in accordance with this presumption until a
court of proper jurisdiction declares otherwise.

 

15.4 GREENHOUSE must comply with all applicable federal, state and local laws
and regulations in connection with its activities pursuant to this AGREEMENT.

 

15.5 This AGREEMENT will be construed and enforced in accordance with the laws
of the United States of America and of the State of Colorado. The Colorado State
Courts of the City and County of Denver, Colorado (or, if there is exclusive
federal jurisdiction, the United States District Court for the District of
Colorado) shall have exclusive jurisdiction and venue over any dispute arising
out of this AGREEMENT, and GREENHOUSE consents to the jurisdiction of such
courts.

 

 
Page 11


--------------------------------------------------------------------------------




 

15.6 Failure of DR. REDDY to enforce a right under this AGREEMENT will not act
as a waiver of right or the ability to later assert that right relative to the
particular situation involved.

 

15.7 Headings included herein are for convenience only and will not be used to
construe this AGREEMENT.

 

15.8 If any part of this AGREEMENT is for any reason found to be unenforceable,
all other parts nevertheless will remain enforceable.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AGREEMENT.

 

 

DR. REDDY:     GREENHOUSE:

Greenhouse Solutions, Inc

      /s/ Dr. Malireddy S. Reddy   By: /s/ John Michak   Dr. Malireddy S. Reddy
  Name: John Michak     Title: COO   Date: 1/20/2015 Date: 1/20/2015

 

 
Page 12


--------------------------------------------------------------------------------




 

EXHIBIT I

 

United States Letters Patent No. 6,080,401

 

India Patent No. 244,699

 

China Patent for Invention No. ZL99814754

 

 

Page 13

--------------------------------------------------------------------------------

 